United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1761
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the Southern
      v.                                * District of Iowa.
                                        *
Adam Kaminski,                          * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: January 26, 2010
                                Filed: February 5, 2010
                                 ___________

Before BYE, RILEY, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      Adam Kaminski challenges the sentence the district court1 imposed after he
pleaded guilty to conspiracy to commit bank fraud, in violation of 18 U.S.C. §§ 1344
and 1349, and to illegal re-entry, in violation of 8 U.S.C. § 1326(a), (b)(2). His
counsel seeks leave to withdraw, and has filed a brief under Anders v. California, 386
U.S. 738 (1967). For reversal, counsel questions the district court’s application of a
16-level enhancement for Kaminski’s deportation following his felony conviction for
robbery, see U.S.S.G. § 2L1.2(b)(1)(A), and the sufficiency of the evidence

      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
supporting the determination of his victims’ losses. Kaminski has filed a
supplemental brief also challenging the court’s application of the 16-level
enhancement.

       We will dismiss this appeal. The written plea agreement contains an appeal
waiver, and we conclude that the appeal waiver should be enforced because (1) the
transcript of the plea hearing shows that Kaminski’s plea was knowing, voluntary, and
entered with full knowledge of the appeal waiver; (2) the waiver covers the arguments
raised on appeal; and (3) enforcing the waiver would not cause a miscarriage of
justice. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003 (en banc)
(enforceability of appeal waiver); see also United States v. Estrada-Bahena, 201 F.3d
1070, 1071 (8th Cir. 2000) (per curiam) (enforcing appeal waiver in Anders case).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no non-frivolous issue for appeal. Accordingly, we affirm
the district court’s judgment, and, subject to counsel's obligation to advise Kaminski
on the procedures for filing motions for rehearing and for certiorari, we grant
counsel’s motion to withdraw.
                         ______________________________




                                         -2-